Exhibit 10.5

 

LOGO [g75551image.jpg]

 

INVENTORY SECURITY AGREEMENT

 

Client: Tully’s Coffee Corporation

Client Address: 3100 Airport Way South

                              Seattle WA 98134

 

Secured Party: Northrim Funding Services, a division of Northrim Bank, hereafter
referred to as (NFS/BANK);

Secured Party Address is: 170 120th Avenue N.E., P O Box 50245 Bellevue, WA.
98015-0245.

 

COLLATERAL:

 

Client, for consideration of funding by NFS/BANK, hereby grants to the NFS/ BANK
a security interest in the following property, and any and all property of a
like type now owned or hereafter acquired by CLIENT, together with all
additions, substitutions, proceeds, and products there from, and all increases,
parts, fittings, accessories, equipment, special tools, renewals, and
replacements of all or any part thereof (hereinafter called the ‘Collateral’):

 

All inventory, including raw materials, work in process, finished goods, and
materials used or consumed in CLIENT’s business, held for sale or lease or to be
furnished under service contracts, whether now owned or hereafter acquired and
all products thereof, whether in the possession of the CLIENT, warehouseman,
bailee, or any other person, wherever located.

 

OBLIGATIONS SECURED:

 

This Security Agreement shall secure:

 

1. the payment of all liabilities due NFS/BANK per the contract of sale and
agreement dated, May 4, 2005 executed and delivered by CLIENT to NFS/BANK for
$3,000,000.00 (The Maximum Purchase Amount)

 

2. any and all advances, to purchase Accounts or provide fund operating capital
for CLIENT

 

3. all other liabilities (primary, secondary, direct, contingent, sole, joint,
or several) due or to become due or which may be hereafter contracted or
acquired, for CLIENT to NFS/BANK; and performance by CLIENT of the agreements
hereinafter set forth.

 

WARRANTIES AND COVENANTS OF THE CLIENT:

 

4. Except for the security interest granted hereby, CLIENT is the owner of the
Collateral free from any prior lien, security interest, or encumbrance; CLIENT
has the right to make this Agreement; and the CLIENT will defend the Collateral
against all claims and demands of all persons at any time claiming the same or
any interest therein.

 

5. The CLIENT will not transfer or encumber the Collateral or any interest
therein without the prior written consent of NFS/BANK, provided, however, that
until default, CLIENT may sell the Collateral in the ordinary course of
business. So long as any liability to NFS/BANK is outstanding, CLIENT will not,
without the prior written consent of NFS/BANK, borrow from anyone except
NFS/BANK or grant any security interest in any account to anyone except
NFS/BANK. Further, CLIENT will not permit the Collateral to be attached or
replevined.

 

6. The Collateral will be located at the CLIENT’S business address(‘s) in the
ordinary course of business.

 

7. CLIENT shall not remove the Collateral from said location(s) without the
prior written consent of NFS/BANK.

 

8. CLIENT will pay all taxes and assessments of every nature that may be levied
or assessed against the Collateral.

 

9. The CLIENT will keep the Collateral at all times insured against risk of loss
or damage by fire (including so-called extended coverage), theft, and such other
casualties as NFS/BANK may reasonably require, all in such amounts, under such
forms of policies, upon such terms, for such periods, and written by such
companies or underwriters as NFS/BANK may approve, losses in all cases to be
payable to the NFS/BANK and the CLIENT as their interests may appear. All
policies of insurance shall provide for at least ten (10) days prior written
notice of cancellation to NFS/BANK, and the CLIENT shall furnish the NFS/BANK
with certificates of such insurance or other evidence satisfactory to the
NFS/BANK as to compliance with the provisions of this paragraph. NFS/BANK may
act as attorney for the CLIENT in making, adjusting, or settling claims under or
canceling such insurance and endorsing the CLIENT’S name on any drafts drawn up
by insurers of the Collateral.

 

10. The Collateral is in good condition, and CLIENT will at his expense keep the
same in good condition and from time to time, forthwith, replace and repair all
such parts of the Collateral as may be broken, worn out, or damaged without
allowing any lien to be created upon the Collateral on account of such
replacement or repairs, and will not waste or destroy the Collateral, and
NFS/BANK may examine and inspect the Collateral at any time, wherever located.

 

11. CLIENT will not use the Collateral in violation of any applicable statutes,
regulations, or ordinances.

 

12. If CLIENT is a corporation, its Certificate or Articles of Incorporation and
Bylaws do not prohibit any term or condition of this Agreement, and when
executed this Agreement shall be a binding obligation of the corporation.

 

13. CLIENT will notify NFS/BANK, in writing, prior to the time CLIENT changes
his name or, in the case of an organization, its name, identity or corporate
structure.

 

Page 1



--------------------------------------------------------------------------------

LOGO [g75551image.jpg]

 

14. CLIENT will:

 

  a. maintain the Collateral in such quantities that at all times the Collateral
is at least equal in value to the Obligations to NFS/BANK;

 

  b. sell the Collateral only in the ordinary course of business;

 

  c. furnish NFS/BANK at such interval as NFS/BANK may prescribe, with a
CLIENT’S Certificate (in such form as NFS/BANK may from time to time specify)
showing the aggregate cost and wholesale market value of its inventory;

 

  d. keep accurate and complete records of the Collateral;

 

  e. give NFS/BANK such financial statements and reports and other data
concerning its accounts, contracts, collections, collateral, and other matters
as NFS/BANK may from time to time specify, and permit NFS/BANK or its nominee to
examine all of CLIENT’S records relating thereto at any time, to make extracts
therefrom;

 

  f. at NFS/BANK’S option, deposit the proceeds of all sales of Collateral in a
special account established for that purpose with NFS/BANK; and

 

  g. at NFS/BANK’S request, notify accounts of CLIENT that their accounts
receivable have been assigned to NFS/BANK and shall be paid to NFS/BANK.

 

  h. CLIENT agrees that NFS/BANK shall have full power to notify account
CLIENT’S, collect, compromise, endorse, sell, or otherwise deal with proceeds in
its own name or that of CLIENT at any time. NFS/BANK may apply cash proceeds to
the payment of any Obligations, or may release such cash proceeds to CLIENT

 

EVENTS OF DEFAULT:

 

15. CLIENT will be in default under this Agreement upon the happening of any of
the following events or conditions:

 

  a. Default in the payment or performance of any obligation, covenant, or
liability contained or referred to herein or in any contract evidencing the same
or in any other agreement securing the same;

 

  b. The making or furnishing of any warranty, representation, or statement to
NFS/BANK by or on behalf of the CLIENT which proves to have been false in any
material respect when made or furnished;

 

  c. Loss, theft damage, destruction, sale, or encumbrance to or of any of the
Collateral, or the making of any levy, seizure, or attachment thereof or
thereon;

 

  d. Death, dissolution, termination of existence, insolvency, business failure,
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws of, by, or against CLIENT or any guarantor or
surety for CLIENT.

 

  e. Failure to perform any of the conditions and requirements of the contract
between CLIENT and NFS/BANK referenced above, dated May 4, 2005

 

RIGHTS UPON DEFAULT:

 

16. Upon default and at any time thereafter, or if it deems itself insecure,
NFS/BANK may declare all obligations secured hereby immediately due and payable,
and NFS/BANK shall have all the rights and remedies of a NFS/BANK under Article
9 of the Uniform Commercial Code or other applicable law and all the rights
provided herein, in the contracts and agreements evidencing the obligations
secured hereby, or in any other applicable security or agreement, all of which
rights and remedies shall, to the full extent permitted by law, be cumulative

 

17. NFS/BANK may require CLIENT to assemble the Collateral and make it available
to NFS/BANK at a place to be designated by NFS/BANK, which is reasonably
convenient to both parties. Any notice of sale, disposition, or other intended
action by NFS/BANK, sent to CLIENT at the address specified above, or such other
address of CLIENT as may from time to time be shown on NFS/BANK’S records, at
least five (5) days prior to such action, shall constitute reasonable notice to
CLIENT. Expenses of retaking, holding, preparing for sale, selling, or the like
shall include NFS/BANK’S reasonable attorney’s fees and legal expenses, and the
same, together with all advances made by NFS/BANK on behalf of the CLIENT, shall
be part of the Obligations secured hereby.

 

GENERAL PROVISIONS:

 

18. No waiver by NFS/BANK of any default shall operate as a waiver of any other
default or of the same default on a future occasion. The taking of this Security
Agreement shall not waive or impair any other security or contractual rights
NFS/BANK may have or hereafter acquire for the payment of the above liability,
nor shall the taking of any such additional security waive or impair this
Security Agreement; but said NFS/BANK may resort to any security it may have in
the order it may deem proper, and not withstanding any collateral security,
NFS/BANK shall retain its rights of setoff against CLIENT.

 

19. NFS/BANK is hereby appointed CLIENT’S attorney in fact, at NFS/BANK’S option
and CLIENT’S expense, to do all acts and things which NFS/BANK may deem
necessary to perfect and continue to perfect the security interest created by
this Security Agreement and to protect the Collateral.

 

20. At its option, but without obligation to the CLIENT, NFS/BANK may discharge
taxes, liens, security interests, or

 

Page 2



--------------------------------------------------------------------------------

LOGO [g75551image.jpg]

 

other encumbrances at any time levied or placed on the Collateral; may place and
pay for insurance thereon; may order and pay for the repair, maintenance, and
preservation thereof; and may pay any necessary filing or recording fees. The
CLIENT agrees to reimburse NFS/BANK on demand for payment made or any expense
incurred by NFS/BANK pursuant to the foregoing authorization.

 

21. Until default, CLIENT may have possession of the Collateral and use it in
any lawful manner not inconsistent with this Agreement or any policy of
insurance thereon, and upon default NFS/BANK shall have immediate right to
possession of the Collateral, provided, however, that CLIENT agrees that
NFS/BANK may perfect its interest in the Collateral by possession.

 

22. All rights of NFS/BANK hereunder shall inure to the benefit of its
successors and assigns; and all promises and duties of CLIENT shall bind his
legal representatives, successors, or assigns.

 

23. Except as otherwise provided by the Uniform Commercial Code, CLIENT releases
NFS/BANK from all claims for loss or damage caused by an act or omission on the
part of NFS/BANK, its officers, agents, and employees, except willful
misconduct.

 

24. Should any provision of this Agreement be deemed unlawful or unenforceable,
said provision shall be deemed several and apart from all other provisions of
this Agreement and all remaining provisions of this Agreement shall be fully
enforceable.

 

25. A carbon or photographic copy or other reproduction of this Security
Agreement or any financing statement prepared in connection therewith may be
filed or recorded as a financing statement to perfect the security interest
described herein.

 

26. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Washington . Further, the place where this Agreement is
entered into, and the place of performance and transaction of business shall be
deemed to be the State of Washington and in the event of litigation, the
exclusive forum, venue, and place of jurisdiction shall be the State of
Washington, King County.

 

DATED this 22nd day of June, 2005 .

 

Tully’s Coffee Corporation By:  

/s/    Kristopher S. Galvin

--------------------------------------------------------------------------------

Title:   Executive VP & CFO

 

Page 3